 



Exhibit 10(l)
[THIS AGREEMENT IS SUBJECT TO ARBITRATION]
EMPLOYMENT, CONFIDENTIALITY, AND NON-COMPETITION AGREEMENT
     This “Agreement” is between the “Company,” Interphase Corporation, and
Randall E. McComas, “Executive.” The Company is organized under the laws of the
State of Texas. Its principal place of business is located at 13800 Senlac Road,
Dallas, Texas, 75234.
Background Statement
     The Company is engaged in the computer and telecommunications server
markets, including local area networking, wide area networking, and storage area
networking. Executive desires to be employed or continue to be employed by the
Company. The Company desires to employ Executive, provided that as an express,
prior condition of such employment, Executive enters into this Agreement with
the Company.
     This Agreement sets forth the terms of Executive’s employment. The parties
agree that this Agreement is supported by valuable consideration, that mutual
promises and obligations have been undertaken by the parties to it, and that the
agreement is entered into voluntarily by the parties.
Statement of Agreement

1.   Duties. Executive shall devote Executive’s best efforts to the business of
the Company. Executive shall perform such duties and responsibilities customary
to the position of Vice President of Global Sales & Marketing, including those
described on Exhibit A to this Agreement. Executive shall also perform those
duties assigned by the Company from time to time.   2.   Terms. The “initial
term” of employment under this Agreement shall terminate twelve (12) months
after the date of this Agreement. The initial term of this Agreement shall
automatically renew for successive twelve (12) month periods, referred to as
“successor terms,” unless either party gives thirty (30) days written notice of
its intention not to renew prior to the expiration of the initial or any
successor term or Executive is terminated for cause.

Page 1



--------------------------------------------------------------------------------



 



3.   Terminable Only For Cause. This Agreement may be terminated by the Company
prior to the expiration of the initial term or any successor term as follows:

    (a)   Due to the death of Executive;       (b)   Due to a physical or mental
disability which prevents Executive from performing the essential functions of
his full duties for a period of ninety (90) consecutive days during the term of
this Agreement, as determined in good faith by a physician reasonably acceptable
to the Company; or,       (c)   For Cause, which is (i) fraud, misappropriation,
embezzlement, dishonesty, or other act of material misconduct against the
Company or any affiliate of the Company; (ii) failure to perform specific and
lawful directives of Executive’s superiors; (iii) violation of any rules or
regulations of any governmental or regulatory body, which is materially
injurious to the financial condition of the Company; (iv) conviction of or plea
of guilty or nolo contendere to a felony; (v) violation of the provisions of 8,
10, 11, 13, or 16; or, (vi) substantial failure to perform the duties and
responsibilities of Executive under this Agreement.

    In the event of termination under this paragraph, Executive shall be
entitled only to Executive’s base salary earned through the date of termination.
No accrued but unpaid bonuses or commissions shall be due to Executive.   4.  
Termination Without Cause or Nonrenewal. In the event the Company gives
Executive thirty days written notice of its intention not renew a term of this
Agreement, or if Executive is terminated without cause, the Executive shall
receive: (i) the balance of base-salary due under this Agreement for the balance
of its term on the regular pay dates of the Company; and thereafter, (ii) as
severance pay for a minimum period of three (3) months, Executive’s base salary
payable on the regular pay dates of the Company; provided, however, that in no
event shall the amount of base-salary payments paid or owing under this
paragraph, whether owed under the balance of any remaining term or as severance
pay, be less than six (6) months base-salary compensation, or greater than nine
(9) months base-salary compensation. No accrued but unpaid bonuses or
commissions shall be due to Executive under this Paragraph. No other severance
payment or benefits shall be due Executive other than those provided for under
this Agreement. Notwithstanding anything stated herein to the contrary, in the
event Executive becomes employed during the period in which the Executive is
eligible to receive post-employment payments under this paragraph, any amounts
received by Executive in the form of compensation, salary, or other payments
shall be offset or shall reduce any amounts or liability owed by the Company to
the Executive under this paragraph.



Page 2



--------------------------------------------------------------------------------



 



5.   Compensation. Employer shall pay and provide benefits to Executive
according to the provisions of Executive’s compensation plan described in the
attached Exhibit B. Executive’s compensation plan shall be reviewed on a
periodic basis. The Company reserves the right, and Executive hereby authorizes
Company, to make deductions from Executive’s pay or bonuses to satisfy any
outstanding obligations of Executive to the Company. The Company may offset
against the final payment of wages or bonuses owed to Executive any amounts due
the Company from Executive.   6.   Changes in Position, Location, or
Compensation. If the Company transfers, promotes, or reassigns Executive to
another position or geographic area, or both parties agree to a change in
compensation or benefits during a term of this Agreement or upon the renewal of
a term of this Agreement, an updated employment agreement may be substituted by
agreement of the parties but is not required. Mutually-agreeable changes in
compensation or benefits shall be effected by amendment to and incorporation of
a modified Exhibit B, initialed by the parties or their authorized
representative. All provisions, promises, terms or conditions not modified by an
amendment of
Exhibits A—C shall remain in effect and shall not be deemed revoked or modified
beyond the changes set forth in one or more amended Exhibits.   7.   Executive
Representation/Warranty. Executive represents that Executive is not a party to
any agreement with a third party, or limited by a court order, containing a
non-competition provision or other restriction which would preclude Executive’s
employment with Company or any of the services which Executive will provide on
the Company’s behalf.   8.   Duty of Loyalty. Executive acknowledges the common
law duties of reasonable care, loyalty, and honesty which arise out of the
principal/agent relationship of the parties. While employed and thereafter for
whatever term the law may impose, Executive shall not engage in any activity to
the detriment of the Company. By way of illustration and not as a limitation,
Executive shall not discuss with any customer or potential customer of the
Company any plans by Executive or any other Executives of the Company to leave
the employment of the Company and compete with the Company.   9.   Company
Documents. Executive agrees and acknowledges that Executive holds as the
Company’s property all memoranda, books, papers, letters, and other data,
including duplicates, relating to the Company’s business and affairs (“Company
Documents”). This includes Company Documents created or used by Executive or
otherwise coming into Executive’s possession in connection with the performance
of Executive’s job duties. All Company Documents in the possession, custody, or
control of Executive shall be returned to the Company at the time of termination
of employment.

Page 3



--------------------------------------------------------------------------------



 



Confidential Information and Non-Competition

10.   In exchange for the mutual promises and obligations contained in this
Agreement, and contemporaneous with its execution or soon thereafter, Employer
promises to deliver to Executive or permit Executive to acquire, be exposed to,
and/or have access to material, data, and information of the Company and/or its
customers or clients that is confidential, proprietary and/or a trade secret
(“Confidential Information”). At all times, both during and after the
termination of employment, the Executive shall keep and retain in confidence and
shall not disclose, except as required in the course of the Executive’s
employment with the Company, to any person, firm or corporation, or use for the
Executive’s own purposes, any Confidential Information. For the purposes of this
paragraph, such information shall include, but is not limited to:

   1.   The Company’s standard operating procedures, processes, formulae,
know-how, scientific, technical, or product information, whether patentable or
not, which is of value to the Company and not generally known by the Company’s
competitors;      2.   All confidential information obtained from third parties
and customers concerning their products, business, or equipment specifications;
     3.   Confidential business information of the Company, including, but not
limited to, marketing and business plans, strategies, projections, business
opportunities, client identities or lists, sales and cost information, internal
financial statements or reports, profit, loss, or margin information, customer
price information; and,      4.   Other information designated by the Company or
deemed by law to be confidential information.

11.   Non-Competition. In consideration of the mutual promises contained in this
Agreement, the sufficiency of which is acknowledged by the parties, Executive
agrees that during the term of his employment and for a period of twelve
(12) calendar months after termination of employment from the Company (whether
voluntary or involuntary), Executive shall not, directly or indirectly, either
as principal, agent, manager, employee, partner, shareholder, director, officer,
consultant or otherwise:

    1.   Become associated or affiliated with, employed by, or financially
interested in any business operation which competes in the business currently
engaged in by Company. (The phrase “business currently engaged in by the
Company” includes, but is not limited to, the type of activities in which the
Company was engaged during Executive’s tenure, such as designs and delivers high
performance connectivity adapters for computer and telecommunication networks.)

Page 4



--------------------------------------------------------------------------------



 



    2.   Solicit or attempt to solicit the business or patronage of any person,
firm, corporation, partnership, association, department of government or other
entity with whom the Company has had any contact during a period of twelve
(12) calendar months preceding the date of this Agreement (“Customers”), or
otherwise induce such Customers to reduce, terminate, restrict or otherwise
alter business relationships with the Company in any fashion; or,       3.   In
any way solicit or attempt to solicit the business or patronage of any
Customers.       4.   The parties intend the above restrictions on competition
to be completely severable and independent, and any invalidity or
unenforceability of any one or more such restrictions shall not render invalid
or unenforceable any one or more restrictions.

12.   Limitations on Scope. In recognition of the broad geographic scope of the
Company’s business and the ease of competing with the Company in any part of the
United States, the restrictions on competition set forth herein are intended to
cover the following geographic areas:

    1.   The geographic territory identified on the attached Exhibit C;       2.
  The cities containing a facility or operation owned or managed by the Company;
and,       3.   A fifty (50) mile radius outside the boundary limits of each
such city.         The parties intend the above geographical areas to be
completely severable and independent, and any invalidity or unenforceability of
this Agreement with respect to any one area shall not render this Agreement
unenforceable as applied to any one or more of the other areas.

13.   Non-Solicitation of Employees. During employment and for a period of
twelve (12) months after termination, Executive agrees not to hire, employ,
solicit, divert, recruit, or attempt to induce, directly or indirectly, any
existing or future employee of the Company to leave their position with the
Company or to become associated with a competing business.

Remedies for Breach

14.   Company’s Right to Obtain an Injunction. Executive acknowledges that the
Company will have no adequate means of protecting its rights under Paragraphs
10, 11, 12, or 13 of this Agreement other than be securing an injunction (a
court order prohibiting the Executive from violating the Agreement).
Accordingly, the Executive agrees that the Company is entitled to enforce this
Agreement by obtaining a temporary, preliminary, and permanent injunction and
any other appropriate equitable relief. Executive acknowledges that the
Company’s recovery of damages will not be an adequate means to redress a breach
of this Agreement. Nothing

Page 5



--------------------------------------------------------------------------------



 



    contained in this paragraph, however, shall prohibit the Company from
pursuing any remedies in addition to injunctive relief, including recovery of
damages. Executive expressly acknowledges that the Company has sole discretion
regarding whether to seek a remedy for breaches of Paragraphs 10, 11, 12, or 13
in a court of competent jurisdiction or by arbitration procedures outlined in
paragraph 15.   15.   Arbitration. Except for the provisions of paragraphs 10,
11, 12, or 13, Executive and the Company agree that all Disputes, as defined in
Article 1 of the Alternative Dispute Resolution Procedure (the “ADR Procedure”),
regarding the termination of employment or other covered Disputes, shall be
resolved exclusively in accordance with the Company’s ADR Procedure. Executive
warrants and represents that Executive has received, read, and understands the
Company’s ADR Procedure.

Inventions and Discoveries

16.   Discoveries, Inventions, & Copyrights. Executive shall disclose promptly
to the Company any and all conceptions and ideas for inventions, improvements,
and valuable discoveries, whether patentable or not, which are conceived or made
by the Executive, solely or jointly, during Executive’s term of employment and
which pertain to the business activities of the Company. Executive hereby
assigns and agrees to assign all his interest therein to the Company or to its
nominee. Whenever requested to do so by the Company, Executive shall execute any
and all applications, assignments, or other instruments which the Company shall
deem necessary to apply for and obtain Letters of Patent of the United States or
any foreign country or to otherwise protect the Company’s interest therein.

General Provisions

17.   Condition to Seeking Subsequent Employment. Executive agrees to show a
copy of this Agreement to any Competitor with whom Executive interviews during
the Executive’s employment with the Company or with whom the Executive
interviews within twelve (12) months following the effective date of the
termination of the Executive’s employment with the Company.

18.   Attorneys’ Fees. If any party shall obtain a final judgment of a court of
competent jurisdiction, subject to no further appeal, pursuant to which any
other party shall be determined to have breached its obligations hereunder or
made any misrepresentations, such prevailing party shall be entitled to recover,
in addition to any award of damages, reasonable attorneys’ fees, costs, and
expenses incurred by such party in obtaining such judgment.

19.   Non-Disparagement and Confidentiality. Except as may be required by law or
as consented to in writing by an authorized officer or agent of the Company,
Executive agrees not to make any statements whatsoever, directly or indirectly,
written or oral, which could reasonably become public, which could be
interpreted as embarrassing, disparaging, prejudicial, or in

Page 6



--------------------------------------------------------------------------------



 



    any way detrimental or inimical to the interests of the Company.
Furthermore, Executive agrees to hold confidential and not to disclose, make
public, or to communicate orally or in writing to any person or entity (other
than Executive’s significant other and immediate family), directly or
indirectly, the terms of this Agreement or any matters set forth herein, except
only: (a) as may be compelled by court orders; (b) as may be necessary to
enforce the terms of this Agreement; (c) to legal, accounting, and financial
advisors; (d) as may be necessary in connection with the application for or
obtaining loans or credit; (e) as may be necessary to comply with applicable
laws and government regulations; or, (f) as may be necessary or desirable in
obtaining future employment.   20.   Successors and Assigns. This Agreement
shall be binding upon and inure to the benefit of the Company, its subsidiaries,
affiliates, successors, and assigns.   21.   Nonwaiver. Any waiver by the
Company of a breach of any provision of this Agreement must be in writing and
signed by the Company to be effective. Any waiver by the Company of a breach of
any provision of this Agreement shall not operate or be construed as a waiver by
the Company of any different or subsequent breach of this Agreement by
Executive.   22.   Applicable Law. This Agreement shall be construed in
accordance with and governed by the laws of the State of Texas, without giving
effect to the conflict of laws provisions thereof.   23.   Forum Selection
Clause. Any and all causes of action for equitable relief relating to the
enforcement of this Agreement and not otherwise subject to the mandatory
arbitration provisions of Paragraph 15 may, in the Employer’s sole discretion,
be brought in the United States District Court for the Northern District of
Texas or the Dallas County District of the Texas State Courts. The parties agree
that the provisions of this paragraph benefit both Employer and Executive. Any
and all causes of action by and between Employer and Executive can be quickly
and efficiently resolved in the agreed-upon forum, which will not unduly burden
either Employer and Executive, and which will substantially aid Employer and
Executive in providing the opportunity for uniform treatment with respect to any
issues relating to the covenants contained in this Agreement.   24.   Entire
Agreement. This Agreement represents the entire agreement between the Company
and the Executive with respect to the subject matter hereof, supersedes all
prior agreements dealing with the same subject matter, and may not be changed
except in a writing signed by the party against whom enforcement of the
Agreement, as so changed, is sought.   25.   Severability. The invalidity of any
term or provision of this Agreement, including any term or provision of
paragraphs 10, 11, 12, or 13 shall not invalidate or otherwise affect any other
term or provision of this Agreement.   26.   This agreement shall be effective
February 15, 2002.

Page 7



--------------------------------------------------------------------------------



 



              Interphase Corporation
 
       
 
  By:   /s/ Gregory B. Kalush                      
 
      Gregory B. Kalush
 
       
 
  Its:   President and Chief Executive Officer
 
       
 
            Executive
 
       
 
            /s/ Randall E. McComas                                            
Randall E. McComas

Page 8



--------------------------------------------------------------------------------



 



Exhibit A
(INTERPHASE LOGO) [d34121d3412100.gif]
Job Description

     
Job Title: Vice President, Global Sales & Mktg.
  Department: Sales & Marketing
Reports To: President and CEO
  FLSA Status: Exempt
Prepared By: Human Resources
  Approved By: G. Kalush
Prepared Date: November 6, 2001
  Approved Date: 1/22/02

SUMMARY
Responsible for the sales and marketing processes, policies, programs and
objectives of the company on a worldwide basis. Responsible for setting the
long-term sales & marketing vision for the company and developing sales and
marketing strategies to achieve the company’s long-term goals.
ESSENTIAL DUTIES AND RESPONSIBILITIES include the following. Other duties may be
assigned. Management reserves the right to change these duties at any time.
Evaluates marketing strategy to meet competitive conditions.
Plans and directs sales and marketing teams toward the accomplishment of
corporate objectives.
Strives to maintain and improve the organization’s competitive position and
ensures maximum sales volume while achieving profit goals.
Establishes and implements sales forecasts, and meets or exceeds expectations.
Directs and coordinates activities of Strategic Account Managers, Regional Sales
Managers, and Channel Sales through national and international distribution
networks to attain goals and objectives.
Reviews analyses of activities, costs, operations, and forecast data to
determine department progress toward stated goals and objectives.
Confers with chief executive officer to review achievements and discuss required
changes in goals or objectives resulting from current status and conditions.
Develops pricing strategies in conjunction with Finance.
Establishes and implements promotional and advertising programs.

 



--------------------------------------------------------------------------------



 



SUPERVISORY RESPONSIBILITIES
Manages several subordinate managers including the Director of European Sales,
Strategic Account Managers, Regional Sales Managers and Channel Sales Manager.
Will also have a dotted line reporting relationship to the business unit
marketing management staff and responsibility for all Corporate Marketing staff.
Is responsible for the overall direction, coordination, and evaluation of these
units. Carries out supervisory responsibilities in accordance with the
organization’s policies and applicable laws. Responsibilities include
interviewing, hiring, and training employees; planning, assigning, and directing
work; appraising performance; rewarding and disciplining employees; addressing
complaints and resolving problems.
QUALIFICATIONS To perform this job successfully, an individual must be able to
perform each essential duty satisfactorily. The requirements listed below are
representative of the knowledge, skill, and/or ability required. Reasonable
accommodations may be made to enable individuals with disabilities to perform
the essential functions.
EDUCATION and/or EXPERIENCE
Bachelor’s degree (B. A.) or equivalent; plus eight to ten years related
experience and/or training; or equivalent combination of education and
experience. Must have extensive sales and marketing experience in North America,
Europe and the Asia/Pacific Rim regions. This position requires a proven track
record of driving sales through OEM account managers and distribution networks
as well as managing the marketing efforts through subordinate managers. Must
have developed a working knowledge of Telecommunications and Computer Networking
product markets. Must also possess an effective tactical execution style.
LANGUAGE SKILLS
Ability to read, analyze, and interpret common scientific and technical
journals, financial reports, and legal documents. Ability to respond to common
inquiries or complaints from customers, regulatory agencies, members of the
business community, or employees. Ability to write speeches and articles for
publication that conform to prescribed style and format. Ability to effectively
present information to customers, the Sr. Leadership Team, the Board of
Directors, our employees, public groups, and/or the media.
MATHEMATICAL SKILLS
Ability to work with mathematical concepts such as probability and statistical
inference, and fundamentals of plane and solid geometry and trigonometry.
Ability to apply concepts such as fractions, percentages, ratios, and
proportions to practical situations.

 



--------------------------------------------------------------------------------



 



REASONING ABILITY
Ability to define problems, collect data, establish facts, and draw valid
conclusions. Ability to interpret an extensive variety of technical instructions
in mathematical or diagram form and deal with several abstract and concrete
variables.
PHYSICAL DEMANDS The physical demands described here are representative of those
that must be met by an employee to successfully perform the essential functions
of this job. Reasonable accommodations may be made to enable individuals with
disabilities to perform the essential functions.
While performing the duties of this job, the employee is regularly required to
use hands to finger, handle, or feel and talk or hear. The employee frequently
is required to walk, sit, and reach with hands and arms. The employee is
occasionally required to stand. The employee must occasionally lift and/or move
up to 10 pounds. Specific vision abilities required by this job include close
vision and color vision.
WORK ENVIRONMENT The work environment characteristics described here are
representative of those an employee encounters while performing the essential
functions of this job. Reasonable accommodations may be made to enable
individuals with disabilities to perform the essential functions.
Normal office environment.
Initials /s/ GBK
/s/ REM
Exhibit A

 



--------------------------------------------------------------------------------



 



Exhibit B
Compensation

    Base Salary. $9,375 per pay period ($225,000/year on an annual basis), of
which there are 26 in each calendar year, less deductions as may be required by
law or authorized by Executive.       Auto Allowance. $600.00 per month.      
Performance Bonus. Executive shall be eligible for an annual bonus for FY2002 of
$100,000 based upon the Corporation’s existing Executive Bonus Plan. The first
$30,000 of this bonus will be considered a guaranteed sign on bonus, payable at
the end of 60 days of employment. The remaining $70,000 will be tied to
Executive Incentive Targets (MBOs) for 2002. The bonus will be awarded based on
achievement of specific corporate objectives, as determined by the Company.    
  Stock Options. The Corporation shall, according to the Company’s Amended and
Restated Stock Option Plan, grant to Executive options to purchase 100,000
shares of common stock of the Company. Executive’s right, title, and interest to
any stock options conferred under the Employment Agreement shall be controlled
and governed by terms and conditions of the Company’s Amended and Restated Stock
Option Plan. The per share option price will be determined as of the close of
NASDAQ trading on Executive’s first day of employment.       Vacation and Leave.
Executive shall be entitled to three (3) weeks of vacation per year, accrued
monthly, and six (6) sick days per year, and any other paid leave benefits
provided for in the Company’s Employee Handbook.       Office Furnishings. The
Company agrees to provide office space and furnishings to Executive commensurate
with the Company’s decor and culture.       Executive Benefit Plans. Executive
shall be eligible to participate in any profit sharing, retirement, medical
benefit, or disability benefit plan maintained by the Company, if any, according
to the terms and conditions of those plans.

Initials:/s/ GBK
/s/ REM
Exhibit B

 



--------------------------------------------------------------------------------



 



Exhibit C
Designated Cities — Per Paragraph 11a of Employment, Confidentiality,
and Non-Compete Agreement.
The Continental United States
Initials:/s/ GBK
/s/ REM
Exhibit C

 